Title: From John Adams to Antoine Marie Cerisier, 10 March 1783
From: Adams, John
To: Cerisier, Antoine Marie


Sir
Paris March 10. 1783

Pray be so good as to insert an exact Translation of the inclosed Letter in the Politique Hollandais, without my Name or that of the Abby.
or if you chose it you may add it to the Essay &c
It is high Time for Writers to reflect a little upon the Subject before they pretend to write an History of Such an Affair. This will put them on thinking.
Mr Marmontel as Historiographer du Roi is to write it. The Abby de Mably was to write it. as it was given out. The Abby Raynal has written it. But this Letter which has been shewn to both the former, has convinced them that thirteen compleat Revolutions in America, one in France, one in Spain, one in Holland and one in England, not to mention the armed Neutrality, are not so easily described
yours
